In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2092 
KENNETH E. NELSON, 
                                                  Plaintiff‐Appellant, 

                                  v. 

BRUCE R. SCHULTZ and JON K. RODGERS, 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 15 C 8560 — Harry D. Leinenweber, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 15, 2017 — DECIDED DECEMBER 21, 2017 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  MANION  and  KANNE, 
Circuit Judges. 
    PER  CURIAM.  Kenneth  Nelson  sued  two  former  business 
partners, Bruce  Schultz  and Jon  Rodgers, for breach  of  con‐
tract and several torts. During discovery Schultz and Rodgers 
asked Nelson to produce various bank statements and tax re‐
turns,  which,  the  defendants  said,  they  needed  to  defend 
against  his  claims.  After  Nelson  refused,  the  district  court 
granted  the  defendants’  motion  to  compel  their  production 
2                                                      No. 17‐2092 

and warned him, twice, that it would dismiss the case if he 
did not produce the documents or provide an affidavit docu‐
menting a diligent search for them. Nelson did neither, and 
the judge dismissed the case for want of prosecution. On ap‐
peal  Nelson  argues  that  the  district  judge  erred  by  not  as‐
sessing whether his misconduct justified dismissing the case. 
Because the judge sufficiently evaluated this matter and did 
not abuse his discretion by dismissing the suit after multiple 
warnings, we affirm. 
    This  dispute  began  when  Nelson,  Schultz,  and  Rodgers 
formed an LLC to develop a property in Downtown Chicago. 
In  mid‐2005  they  created  664  N.  Michigan,  LLC,  which,  ac‐
cording to Nelson, they formed in order to develop the Ritz‐
Carlton  Residences,  a  mixed‐use  luxury  skyscraper  on  the 
Magnificent Mile. The LLC’s operating agreement provided 
that  development  fees  would  be  divided  among  the  LLC’s 
managers “as they mutually agree” and that a manager of the 
LLC  could  be  removed  for  cause  by  a  majority  vote  of  the 
LLC’s  owners.  According  to  Nelson,  the  LLC’s  managers 
were Nelson Hotels, Inc. (Nelson was its president) and Prism 
Construction Management, owned by Schultz and Rodgers. 
    In late 2005, Rodgers and Schultz voted to remove Nelson 
Hotels, Inc. as an LLC manager, which, according to Nelson, 
caused his company lose out on $1.13 million when the Ritz‐
Carlton Residences was built. Nelson asserts that Schultz and 
Rodgers removed his company as a manager to enrich them‐
selves; they justified their decision, however, on grounds that 
he  had  a  negative  $15  million  net  worth  that  prevented  the 
LLC from getting financing for the development. 
   Ten  years  later  Nelson  sued  Schultz  and  Rodgers  for 
breach  of  contract,  unjust  enrichment,  breach  of  fiduciary 
No. 17‐2092                                                          3

duty, and conversion. After Nelson’s lawsuit survived the de‐
fendants’ motion to dismiss, the parties proceeded to discov‐
ery. 
    Schultz and Rodgers sought to gather evidence to support 
their defense that Nelson’s company had been removed as an 
LLC  manager  for  cause—Nelson’s  poor  finances  obstructed 
the project’s financing—and to examine whether Nelson mit‐
igated  his  damages  from  the  alleged  contract  breach.  They 
asked Nelson to produce his and his company’s tax returns 
for the previous ten years as well as his  and his company’s 
loan applications and financial statements between 2004 and 
2008. Nelson refused, arguing that he did not guarantee his 
“creditworthiness”  when  his  company  became  one  of  the 
LLC’s managers and that many of the requested documents 
fell outside of the relevant period for mitigating damages. On 
the defendants’ motion, the judge compelled the disclosure of 
the  requested  documents.  The  judge  reasoned  that  until  he 
ruled on these documents’ relevance, the defendants should 
receive them so that they could prepare their defense. 
    In  response  Nelson  stated  that,  for  almost  all  of  the  re‐
quested  documents,  he  “believed”  that  they  had  been  pro‐
duced and that he was “not in possession” of them. The de‐
fendants  then  moved  for  sanctions  under  Federal  Rule  of 
Civil Procedure 37(b)(2)(A)(v), asking the judge to dismiss the 
case  because  Nelson’s  reply  was  “non‐responsive  and  eva‐
sive.” On the day before the hearing on the defendants’ sanc‐
tions  motion,  Nelson  sent  the  defendants  copies  of  his  tax 
transcripts (partial records of his tax returns) for 2006 through 
2011. 
   At the first hearing on their sanctions motion, the defend‐
ants  asserted  that  Nelson’s  tax  transcripts  were  inadequate 
4                                                      No. 17‐2092 

substitutes for his tax returns and that they still had not re‐
ceived the requested bank statements. The judge agreed and 
told  Nelson  that  he  had  “one  more  chance”  to  produce  the 
requested documents or else he was “going to probably dis‐
miss it for want of prosecution.” The judge added that if Nel‐
son did not have some of the requested documents, he should 
provide “a crystal‐clear affidavit” stating the actions that he 
and his attorney took to locate them. 
    Before  the  next  production  deadline,  Nelson  produced 
only one of the requested tax documents and provided a dec‐
laration  that  largely  copied  his  response  to  the  defendants’ 
first  production  request.  This  declaration  included  Nelson’s 
assertion  that  the  requested  documents  “in  possession,  cus‐
tody,  or  control  of  Nelson  from  2004–2008  are  believed  to 
have been produced. For these years, Nelson is not in posses‐
sion of these documents.” 
    At  the  second  hearing  on  their  sanctions  motion,  the 
defendants  argued  that  Nelson’s  declaration,  like  his 
response  to  their  first  production  request,  was  self‐
contradictory—Nelson  said  that  he  produced  the  requested 
documents  but  also  that  he  did  not  have  them.  Nelson’s 
counsel  responded  that  he  misinterpreted  the  judge’s 
previous  order  to  produce  the  documents.  The  judge  then 
gave  Nelson  five  additional  weeks  either  to  produce  the 
requested documents or provide an affidavit stating that he 
did not have them despite a diligent search. The judge closed 
the hearing with a second warning: “If you don’t show a very, 
very,  very  substantial  effort  to  comply,  then  I’m  going  to 
probably dismiss the complaint for want of prosecution.” 
No. 17‐2092                                                      5

    Nelson did not produce any documents by the next dead‐
line. One month after the deadline, Nelson forwarded the de‐
fendants an email he had received from his company’s bank, 
which said that it kept records going back only seven years. 
Nelson also provided a second declaration that generally mir‐
rored his first one. 
   At the third hearing on the defendants’ sanctions motion, 
the defendants argued that Nelson’s second declaration was 
“completely evasive” because, as was the case with his first 
declaration, the second one stated that he produced the doc‐
uments to the extent he had them but also that he was “not in 
possession  … .  of  these  documents.”  The  defendants  added 
that  the  statement  from  Nelson’s  bank  was  incomplete  be‐
cause Nelson did not declare that it was the only bank he used 
during the relevant period. Nelson responded by telling the 
judge that after “mov[ing] several times in the past years,” he 
did  not  have  his  tax  returns  or  bank  records  from  2004 
through 2008. 
    The judge then dismissed the case using language that al‐
luded  to  both  Federal  Rules  of  Civil  Procedure  37(b)  and 
41(b).  He  appeared  to  grant  the  defendants’  Rule 37(b)  mo‐
tion, saying that it was “well taken,” but then, apparently ref‐
erencing Rule 41(b), explained that he dismissed the case “for 
want of prosecution as a sanction against the failure to coop‐
erate  in  discovery.”  Likewise  the  judgment  states  that  the 
judge  dismissed  the  case  for  “want  of  prosecution”  and 
reached this decision “on a motion,” an apparent reference to 
the defendants’ Rule 37(b) motion. 
   Nelson then moved for reconsideration, arguing that the 
judge erred by dismissing his case without considering lesser 
6                                                      No. 17‐2092 

sanctions or the merits of his claims. The judge denied the mo‐
tion. He concluded that he permissibly dismissed the suit be‐
cause Nelson, despite receiving multiple warnings about the 
possibility of this sanction being imposed, had engaged in a 
“pattern of dilatory conduct” by failing “either to produce the 
records or declare that a reasonable search revealed nothing 
more.” 
    On appeal Nelson argues that the district judge erred by 
failing to analyze whether the sanction was proportionate to 
his misconduct. He contends that before dismissing this suit, 
the judge was required to consider its merits and the magni‐
tude  of  his misconduct, which,  he  says, weigh in favor of a 
lesser sanction. 
    As an initial matter, there is some confusion whether the 
judge dismissed this case under Rule 37(b) or Rule 41(b). But 
this confusion did not affect his determination of whether dis‐
missal was a proportionate sanction for Nelson’s misconduct. 
Both rules require that judges tailor sanctions to the severity 
of plaintiffs’ misconduct,  see Johnson v.  Chi.  Bd. of  Educ.,  718 
F.3d 731, 732–33 (7th Cir. 2013) (Rule 41(b) proportionality re‐
quirement), Langley by Langley v. Union Elec. Co., 107 F.3d 510, 
515 (7th Cir. 1997) (Rule 37 proportionality requirement), and 
here,  the  judge satisfied  both  rules’ proportionality  require‐
ments. 
    The judge complied with Rule 37(b)’s proportionality re‐
quirement by showing that he evaluated the appropriateness 
of  dismissal  based  on  Nelson’s  noncompliance  with  several 
discovery orders. See Brown v. Columbia Sussex Corp., 664 F.3d 
182, 190 (7th Cir. 2011); Negrete v. Nat’l R.R. Passenger Corp., 
547 F.3d 721, 724 (7th Cir. 2008) (requiring district court to as‐
No. 17‐2092                                                            7

sess whether dismissal is “an appropriate sanction” for “dis‐
covery  violations”).  At  the  final  hearing  on  the  defendants’ 
sanctions  motion,  the  judge  stated  that  dismissal  was  war‐
ranted  because  of  Nelson’s  “failure  to  cooperate  in  discov‐
ery.” Moreover, in denying Nelson’s motion for reconsidera‐
tion,  the  judge  said  that  Nelson’s  “pattern  of  dilatory  con‐
duct” despite two warnings justified dismissal. The judge did 
not  abuse  his  discretion  in  making  this  evaluation  because 
Nelson’s discovery violations were willful and repeated. See 
Negrete, 547 F.3d at 724. Although the judge did not make this 
finding explicitly, we “infer it … from the sanction order it‐
self.” Aura Lamp & Lighting Inc. v. Int’l Trading Corp., 325 F.3d 
903, 909 (7th Cir. 2003). As the judge observed, Nelson did not 
cooperate  in  discovery.  Despite  three  orders  and  two  last‐
chance warnings, he did not produce the documents or pro‐
vide a declaration stating that he could not find them after a 
diligent search. 
    Even if we construe the judge’s dismissal as arising under 
Rule 41(b), Nelson fares no better. To evaluate the proportion‐
ality of dismissing a case under this rule, a district judge must 
assess  whether  the  plaintiff’s  “neglect  in  pursuing  his  case 
was  sufficiently  serious  to  warrant  dismissal.”  McInnis  v. 
Duncan, 697 F.3d 661, 664 (7th Cir. 2012); see also Aura Lamp, 
325 F.3d at 909 (evaluating district judge’s conclusion that dis‐
missal was “only effective sanction at the time”). The judge’s 
statements that he dismissed this case for Nelson’s “failure to 
cooperate  in  discovery”  and  “pattern  of  dilatory  conduct” 
show  that  he  made  this  assessment.  And  the  judge  did  not 
abuse his discretion in making this assessment because Nel‐
son’s violations of the court’s discovery orders constituted a 
“pattern of failure to meet court‐imposed deadlines.” Dicker‐
son  v.  Bd.  of  Educ.  of  Ford  Heights,  Ill.,  32  F.3d  1114,  1117 
8                                                      No. 17‐2092 

(7th Cir. 1994). Further, regarding the considerations that Nel‐
son says weigh in favor of a lesser sanction, they are merely 
“factors  that  are  relevant  to  the  district  court’s  decision,” 
Kasalo v. Harris & Harris, Ltd., 656 F.3d 557, 561 (7th Cir. 2011); 
a  judge  is  not  bound  to  evaluate  them  expressly.  See  Aura 
Lamp, 325 F.3d at 908 (identifying “principles” that “[i]deally, 
the district court should consider”); Ball v. City of Chi., 2 F.3d 
752, 759–60 (7th Cir. 1993) (same). 
    Nelson next argues that the district judge needed to con‐
sider lesser sanctions before dismissing the case. He is correct 
that  the  judge  did  not  expressly  evaluate  this  matter.  But 
while district judges should weigh lesser sanctions before dis‐
missing a case, they are not required to. See McInnis, 697 F.3d 
at 665; Aura Lamp, 325 F.3d at 908–09. Given that the district 
judge permissibly concluded that Nelson’s misconduct war‐
ranted dismissal, it did not matter that the judge did not con‐
sider lesser sanctions first. 
     The judgment of the district court is AFFIRMED.